Exhibit 10.8
Amendment No. 2
to the
A330 Purchase Agreement
dated as of October 2, 2007
between
AIRBUS S.A.S.
and
US AIRWAYS, INC.
This Amendment No. 2 to the A330 Purchase Agreement between Airbus S.A.S. and US
Airways, Inc., (this “Amendment”) is entered into as of October 20, 2008, by and
between Airbus S.A.S., a société par actions simplifiée, organized and existing
under the laws of the Republic of France, having its registered office located
at 1, rond-point Maurice Bellonte, 31700 Blagnac, France (the “Seller”), and US
Airways, Inc., a corporation organized and existing under the laws of the State
of Delaware, United States of America, having its principal corporate offices
located at 111 West Rio Salado Parkway, Tempe, Arizona 85281, U.S.A. (the
“Buyer”);
WITNESSETH:
WHEREAS, the Buyer and the Seller entered into an Airbus A330 Purchase
Agreement, dated as of October 2, 2007, which agreement, as previously amended
by and supplemented with all Exhibits, Appendices, Letter Agreements and
amendments, including Amendment No. 1 executed November 15, 2007, (the
“Agreement”) relates to the sale by the Seller and the purchase by the Buyer of
certain Airbus A330 model aircraft.
WHEREAS, the Seller has proposed to the Buyer that in exchange for the agreement
of the Buyer to amend, among other things, certain provisions of the Aggregate
Agreements (as hereinafter defined) **;
WHEREAS, the amendments referred to above are set forth in this Amendment by and
between the Seller and the Buyer, dated as of even date herewith (“Amendment
No. 2”), the Amended and Restated Letter Agreement No. 5 to the Agreement, dated
as of even date herewith (“Amended and Restated Letter Agreement No. 5”), and
the Amended and Restated Letter Agreement No. 9 to the Agreement, dated as of
even date herewith (“Amended and Restated Letter Agreement No. 9”);
WHEREAS, the Buyer is willing to enter into (A) this Amendment including Amended
and Restated Letter Agreement No. 5 and Amended and Restated Letter Agreement
No. 9, (B) Amendment No. 1 to the Amended and Restated Airbus A350 XWB Purchase
Agreement dated as of even date herewith, (C) Amendment No. 2 to the Amended and
Restated Airbus A320 Family Aircraft Purchase Agreement dated as of even date
herewith, (D) ** and (E) ** (collectively the “Aggregate Agreements”) **;
 

**Confidential Treatment Requested.     USA — Airbus A330 Purchase Agreement    
Amendment 2 — Execution   CONFIDENTIAL AND PRIVILEGED
081020-CT0803167-AMD2-USA-A330    

1/7



--------------------------------------------------------------------------------



 



WHEREAS, the Buyer and the Seller agree and acknowledge that such amendments and
** are an adjustment to the commercial terms set forth in the Agreement and are
not intended to be **;
WHEREAS the Buyer and the Seller agree and acknowledge that such amendments to
the commercial terms set forth in the Agreement are intended**; and
WHEREAS, the Buyer and the Seller acknowledge that immediately upon the
execution of this Amendment, concurrently with the execution of the above
referenced amendments, the Seller will**;
NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
Capitalized terms used herein and not otherwise defined in this Amendment will
have the meanings assigned to them in the Agreement. The terms “herein,”
“hereof,” and “hereunder” and words of similar import refer to this Amendment.
 

**Confidential Treatment Requested.     USA — Airbus A330 Purchase Agreement    
Amendment 2 — Execution   CONFIDENTIAL AND PRIVILEGED
081020-CT0803167-AMD2-USA-A330    

2/7



--------------------------------------------------------------------------------



 



1.   MISCELLANEOUS       In Clause 16.7.1 of the Agreement, the words “Clause
16.8.2” are deleted and replaced with the following quoted text:       “Clause
16.6.2”   2.   **   2.1   The last paragraph of Paragraph 2.2 of Letter
Agreement No. 3 is deleted in it entirety.   2.2   Paragraph 3 of Letter
Agreement No. 3 is deleted in its entirety and replaced with the following:    
  “INTENTIONALLY LEFT BLANK”   2.3   In Paragraph 5.2 of Letter Agreement No. 3
the words “**”are deleted.   3.   **       Letter Agreement No. 5 is terminated
in its entirety and replaced by the Amended and Restated Letter No. 5 attached
hereto.   4.   MISCELLANEOUS TERMS   4.1   Letter Agreement No. 9 is terminated
in its entirety and replaced by the Amended and Restated Letter No. 9 attached
hereto.   4.2   In Clause 1.1.1 of Letter Agreement No. 2, the following is
deleted:       QUOTE       **       UNQUOTE       And replaced with the
following quoted text:       QUOTE       **       UNQUOTE   5.   **       In
addition to Seller’s other rights and remedies, **.   6.   ASSET COVENANTS

The following is inserted into the Agreement after Clause 22.13:

    QUOTE

 

**Confidential Treatment Requested.     USA — Airbus A330 Purchase Agreement    
Amendment 2 — Execution   CONFIDENTIAL AND PRIVILEGED
081020-CT0803167-AMD2-USA-A330    

3/7



--------------------------------------------------------------------------------



 



  22.14   Asset Covenants     22.14.1   The Buyer shall not sell, transfer,
convey, assign or otherwise dispose of any of its properties or other assets or
operated Airbus aircraft to the extent any such disposition (i) materially
impairs the business or operations of the Buyer, (ii) materially changes the
nature of the Buyer’s business, (iii) constitutes a disposition of a substantial
portion of the Buyer’s assets or (iv) constitutes a disposition of a substantial
portion of the Buyer’s Airbus aircraft fleet in-service as of the date hereof.  
  22.14.2   “Minimum Unrestricted Cash. The Buyer will not permit the aggregate
amount of Unrestricted Cash (as hereinafter defined) to be less than required in
the Citi Loan Agreement from time to time or any successor agreement or facility
thereof, **.”         “Unrestricted Cash” means cash and Cash Equivalents (as
hereinafter defined) of the Buyer, its parent and affiliates that (i) may be
classified, in accordance with GAAP, as “unrestricted” on the consolidated
balance sheets of the Buyer’s parent or (ii) may be qualified, in accordance
with GAAP, as “restricted” on the consolidated balance sheets of the Buyer’s
parent solely in favor of the administrative agent and any lenders pursuant to
the Citi Loan Agreement and the related loan documents (or any amendment,
replacement or refinancing thereof).         “Cash Equivalents” means, as at any
date of determination, (i) marketable securities (a) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (b) issued by any agency or instrumentality of the United States
the obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, the highest rating obtainable from either S&P or Moody’s;
(iii) commercial paper not issued by the Buyer’s parent maturing no more than
one year after such date and having, at the time of the acquisition thereof, a
rating of at least A-2 from S&P or at least P-2 from Moody’s; (iv) certificates
of deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Eligible Lender (as hereinafter defined) or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $500,000,000 (US dollars – five hundred million); (v) shares of any
money market mutual fund that (a) has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $500,000,000 (US dollars – five
hundred million), and (c) has the highest rating obtainable from either S&P or
Moody’s; (vi) auction rate securities that have the highest rating obtainable
from either S&P or Moody’s and with a maximum reset date at least every 30 days
and (vii) investments made pursuant to the investment portfolio guidelines from
time to time adopted by the board of directors of the Buyer’s parent or any
committee thereof.         “Eligible Lender” means (i) so long as any loans or
obligations under the Citi Loan Agreement remain outstanding, any “Eligible
Lender” as defined in the Citi Loan

 

**Confidential Treatment Requested.     USA — Airbus A330 Purchase Agreement    
Amendment 2 — Execution   CONFIDENTIAL AND PRIVILEGED
081020-CT0803167-AMD2-USA-A330    

4/7



--------------------------------------------------------------------------------



 



    Agreement and (ii) thereafter, (a) a commercial bank having total assets
whose Dollar equivalent exceeds $5,000,000,000 (US dollars – five billion),
(b) a finance company, insurance company or any other financial institution or
fund, in each case reasonably acceptable to the Seller and regularly engaged in
making, purchase or investing in loans and having a net worth determined in
accordance with GAAP, whose Dollar equivalent exceeds $250,000,000 (US dollars –
two hundred fifty million) (or, to the extent net worth is less than such
amount, a finance company, insurance company, other financial institution or
fund, reasonably acceptable to the Seller and the Buyer) or (c) a savings and
loan association or saving bank organized under the laws of the United States or
any State thereof having a net worth, determined in accordance with GAAP, whose
Dollar equivalent exceeds $250,000,000 (US dollars – two hundred fifty million);
provided, however, that the following entities shall not be deemed to be an
“Eligible Lender”: (a) an airline, a commercial aircraft operator, an air
freight forwarder or an entity principally engaged in the business of parcel
transport by air or (b) an affiliate of any entity described in clause
(a) above.       “GAAP” means generally accepted accounting principles in the
United States, as in effect from time to time as set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of Financial
Accounting Savings Board approved by a significant segment of the accounting
profession in the United States.       “Citi Loan Agreement” means the Loan
Agreement, dated as of March 23, 2007, among Buyer’s parent, certain
subsidiaries of the Buyer’s parent, the lenders from time to time party thereto
and Citicorp North America, Inc., as administrative agent.

    UNQUOTE   7.   EFFECT OF AMENDMENT   7.1   Upon execution, Amendment will
constitute a valid amendment to the Agreement and the Agreement will be deemed
to be amended to the extent herein provided and, except as specifically amended
hereby, will continue in full force and effect in accordance with its original
terms. This Amendment supersedes any previous understandings, commitments or
representations whatsoever, whether oral or written, related to the subject
matter of this Amendment.   7.2   Both parties agree that this Amendment will
constitute an integral, nonseverable part of the Agreement, that the provisions
of the Agreement are hereby incorporated herein by reference, and that this
Amendment will be governed by the provisions of the Agreement, except that if
the Agreement and this Amendment have specific provisions that are inconsistent,
the specific provisions contained in this Amendment will govern.   8.  
CONFIDENTIALITY       This Amendment is subject to the confidentiality
provisions set forth in Clause 22.7 of the Agreement.   9.   COUNTERPARTS

 

**Confidential Treatment Requested.     USA — Airbus A330 Purchase Agreement    
Amendment 2 — Execution   CONFIDENTIAL AND PRIVILEGED
081020-CT0803167-AMD2-USA-A330    

5/7



--------------------------------------------------------------------------------



 



    This Amendment may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.

 

**Confidential Treatment Requested.     USA — Airbus A330 Purchase Agreement    
Amendment 2 — Execution   CONFIDENTIAL AND PRIVILEGED
081020-CT0803167-AMD2-USA-A330    

6/7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, these presents were entered into as of the day and year
first above written.

     
US AIRWAYS, INC.
  AIRBUS S.A.S.
 
   
By: /s/ Thomas T. Weir
 
  By: /s/ John J. Leahy
 
Its: Vice President and Treasurer
  Its: Chief Operating Officer
       Customers

 

**Confidential Treatment Requested.     USA — Airbus A330 Purchase Agreement    
Amendment 2 — Execution   CONFIDENTIAL AND PRIVILEGED
081020-CT0803167-AMD2-USA-A330    

7/7



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LETTER AGREEMENT NO. 5
TO AIRBUS A330 PURCHASE AGREEMENT
Dated as of October 2, 2007
October 20, 2008
US Airways, Inc.
111 West Rio Salado Pkwy
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of October 2, 2007, as amended
by Amendment No. 1 dated as of November 15, 2007 and Amendment No. 2 thereto
dated as of even date herewith, (the “Agreement”) which covers, among other
things, the sale by the Seller and the purchase by the Buyer of certain
Aircraft, under the terms and conditions set forth in said Agreement. The Buyer
and the Seller have agreed to set forth in this Amended and Restated Letter
Agreement No. 5 (the “Letter Agreement”) certain additional terms and conditions
regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**Confidential Treatment Requested.
USA — Amended and Restated Letter Agreement No. 5 to
Airbus A330 Purchase Agreement
Execution
081020-CT0803167-LA5-USA-A330   PRIVILEGED AND CONFIDENTIAL

LA 5 - 1 of 3



--------------------------------------------------------------------------------



 



    **   3.   ASSIGNMENT       Except as set forth in Clause 20.2 of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Letter Agreement will be void and of no
force or effect.   4.   COUNTERPARTS       This Letter Agreement may be signed
in any number of separate counterparts. Each counterpart, when signed and
delivered (including counterparts delivered by facsimile transmission), will be
an original, and the counterparts will together constitute one same instrument.

 

**Confidential Treatment Requested.
USA — Amended and Restated Letter Agreement No. 5 to
Airbus A330 Purchase Agreement
Execution
081020-CT0803167-LA5-USA-A330   PRIVILEGED AND CONFIDENTIAL

LA 5 - 2 of 3



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

     
US AIRWAYS, INC.
  AIRBUS S.A.S.
 
   
By: /s/Thomas T. Weir
 
  By: /s/ John J. Leahy
 
   Name: Thomas T. Weir
     Name: John J. Leahy
   Title: Vice President and Treasurer
     Title: Chief Operating Officer
             Customers

 

**Confidential Treatment Requested.
USA — Amended and Restated Letter Agreement No. 5 to
Airbus A330 Purchase Agreement
Execution
081020-CT0803167-LA5-USA-A330   PRIVILEGED AND CONFIDENTIAL

LA 5



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LETTER AGREEMENT NO. 9
TO AIRBUS A330 PURCHASE AGREEMENT
Dated as of October 2, 2007
As of October 20, 2008
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: MISCELLANEOUS
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of October 2, 2007, as amended
by Amendment No. 1 dated as of even date herewith (the “Agreement”), which
covers, among other things, the sale by the Seller and the purchase by the Buyer
of certain Aircraft, under the terms and conditions set forth in said Agreement.
The Buyer and the Seller have agreed to set forth in this Amended and Restated
Letter Agreement No. 9 (the “Letter Agreement”) certain additional terms and
conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**Confidential Treatment Requested.
USA — Amended and Restated Letter Agreement No. 9 to
Airbus A330 Purchase Agreement
Execution
081020-CT0803167-LA9-USA-A330   PRIVILEGED AND CONFIDENTIAL

LA 9 - 1 of 3



--------------------------------------------------------------------------------



 



1.   TERMINATION   1.1   Paragraph 21.1 of the Agreement is hereby superseded
and replaced by the following text between “QUOTE” and “UNQUOTE”.       QUOTE  
    **       UNQUOTE   1.2   Paragraph 21.2(1)(i) of the Agreement is amended to
read as follows between the “QUOTE” and “UNQUOTE”       QUOTE
**       UNQUOTE   1.3   Clause 21.2 (2) (A) of the Agreement are hereby
superseded and replaced by the following text:       QUOTE
**       UNQUOTE   2.   ASSIGNMENT       Except as set forth in Clause 20.2 of
the Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 2 will be void and of no force
or effect.   3.   COUNTERPARTS       This Letter Agreement may be signed in any
number of separate counterparts. Each counterpart, when signed and delivered
(including counterparts delivered by facsimile transmission), will be an
original, and the counterparts will together constitute one same instrument.

 

**Confidential Treatment Requested.
USA — Amended and Restated Letter Agreement No. 9 to
Airbus A330 Purchase Agreement
Execution
081020-CT0803167-LA9-USA-A330   PRIVILEGED AND CONFIDENTIAL

LA 9 - 2 of 3



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir
 
  By:    /s/ John J. Leahy
 
       Name: Thomas T. Weir      Name: John J. Leahy        Title: Vice
President and Treasurer      Title: Chief Operating Officer
             Customers    

 

USA Airbus A330 Purchase Agreement
Execution
081020-CT0803167-LA9-USA-A330   PRIVILEGED AND CONFIDENTIAL

LA 9